Citation Nr: 0945128	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-21 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease, L4-L5, with spondylosis and 
spondylolisthesis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan.  In that decision the RO denied a rating 
in excess of 40 percent for the Veteran's service-connected 
degenerative disc disease, L4-L5, with spondylosis with 
spondylolisthesis.  In January 2009, the Veteran testified 
before a Decision Review Officer via a video hearing, and in 
September 2009 he testified before the undersigned Veterans 
Law Judge at a Board video conference hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran is presently evaluated as 40 percent disabled for 
his service-connected degenerative disc disease, L4-L5, with 
spondylosis and spondylolisthesis and contends that this 
rating does not adequately reflect the severity of this 
disability.  

He is presently rated under the old criteria for limitation 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective prior September 26, 2003)).  Consideration has 
also been given to the Veteran's back disability under the 
revised general rating formula for limitation of motion 
(38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009)), as well as 
the old and new criteria for intervertebral disc syndrome 
(38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect prior to 
September 23, 2002), Diagnostic Code 5243 (2009)).

Regulations also mandate that consideration be given to any 
associated objective neurologic abnormalities (in addition to 
orthopedic manifestations), including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  In this regard, the Veteran's 
representative asserted in written argument in August 2007 
that the Veteran was not adequately evaluated for his 
complaints of pain down his right leg and that the "simple 
orthopedic examination" did not provide a clear picture of 
the Veteran's disability.  In this regard, the August 2006 VA 
examiner did relay computed tomography scan results 
suggesting the possibility of an extruded herniated disc at 
L3-L4.  Examination findings included positive straight leg 
raising on the left at 32 degrees, along with a notation that 
deep tendon reflexes could not be elicited at the left or 
right patella with multiple attempts.  

Diagnostic Code 8520 provides for paralysis of the sciatic 
nerve.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscle atrophy.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Code 
8520.

Based on the foregoing, the Board finds that the Veteran 
should be afforded a VA neurological examination in order to 
properly determine the severity of his service-connected 
degenerative disc disease, L4-L5, with spondylosis and 
sponylolisthesis.  

Also, in light of the remand, the Veteran should be allowed 
to supplement the record and submit any further information 
and evidence regarding any outstanding treatment for his 
service-connected back disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any 
relevant medical records, private or VA, 
regarding treatment for his back 
disability that have not already been 
obtained.  The RO should obtain copies of 
pertinent records from all identified 
treatment sources, following the 
procedures set forth in 38 C.F.R. § 3.159 
and associate them with the Veteran's 
claims file.  If any identified records 
cannot be obtained, this fact should be 
documented in the claims file.

2.  Schedule the Veteran for a VA 
neurologic examination to determine any 
associated neurologic impairment related 
to his service-connected lumbar spine 
disability.  The examiner should be 
provided with the Veteran's claims file 
for review of pertinent documents 
therein.  Any opinion provided should be 
supported by a full rationale.  The 
examiner should specifically:

a)  Identify any associated 
neurological deformities associated 
with the service-connected back 
disorder.  The severity of each 
neurological sign and symptom should 
be reported.  In this regard, the 
examiner should address the 
Veteran's complaints of weakness and 
radiating pain in the lower 
extremities.  

b) List all neurological impairment 
caused by the service-connected back 
disability.  Provide an opinion as 
to whether any neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or 
complete paralysis of any nerve.  
Identify any affected nerve, and 
state the severity of the impairment 
of the nerve affected.

3.  Thereafter, review the Veteran's claim 
for a rating in excess of 40 percent for 
his service-connected degenerative disc 
disease, L4-L5, with spondylosis and 
spondylolisthesis, to include whether a 
separate neurologic rating is warranted.  
If any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

